DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. US 10,637, 625 B2 hereinafter Patent ‘637 in view of Si et al(US 2018/0248642 A1) hereinafter SI ‘842. The pending claims are an obvious variation of the patented claims as both sets of claims are directed to  sending updated NAN multicast service group schedule. To establish the double patenting rejection pending independent claim 1 is rejected as being obvious under the combination of Patent ‘625 claim 1 and SI ‘842 is shown below as an example.

Regarding claim 1  Patent ‘625 teaches, a method, comprising: receiving, by a processor of a user equipment (UE) from a base station of a network( Claim 1 of Patent ‘625, a method, comprising: receiving, by a processor of a user equipment (UE) from a base station of a network), a reference signal via a communication link between the UE and the base station( Claim 1 of Patent ‘625, a reference signal via a communication link between the UE and the base station), the reference signal containing a tracking reference signal (TRS) configuration( Claim 1 of Patent ‘625, the reference signal containing resource configuration with respect to tracking reference signal (TRS) configuration); receiving, by the processor from the base station, a TRS burst containing a plurality of TRS symbols(Claim 1 of Patent ‘625, receiving, by the processor from the base station, a TRS burst containing a plurality of TRS symbols with one or more components of the UE configured according to the TRS configuration).
Patent ‘625 does not explicitly teach,  processing, by the processor, the TRS burst to perform at least one of time delay estimation, delay spread estimation, and Doppler spread estimation as a reference for other reference signals.
SI ‘842 teaches, processing, by the processor, the TRS burst to perform at least one of time delay estimation, delay spread estimation, and Doppler spread estimation as a reference for other reference signals(SI ‘842 [0285], [0286],suggests a method of using  tracking RS (TRS) to help UEs achieve fine time/frequency synchronization, including the estimation of time offset, frequency offset, delay spread as well as the Doppler spread, notice the claim limitation is written in alternative form, examiner is required to show only one of the claim limitations).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Patent ‘625 by incorporating the teaching of SI ‘842, since such modification would provide efficient and unified radio resource acquisition or tracking mechanism which works for various use cases such as enhanced mobile broadband (eMBB), ultra-reliable low latency (URLLC), massive machine type communication (mMTC), as suggested by SI ‘842([0003], [0005]).

Claims 2-20 are  rejected for the same reasons as set forth above for claim 1. 

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al(US 2015/0030037 A1) in view of Si et al(US 2018/0248642 A1).

Regarding claim 1, Ahn ‘037 teaches,  a method, comprising: receiving, by a processor of a user equipment (UE) from a base station of a network ( see para 112 and Fig. 6, UE 60), a reference signal via a communication link between the UE and the base station( see para 88-89 and Fig. 5, i.e. UE receives configuration information from base station), the reference signal containing a tracking reference signal (TRS) configuration( see para 90-91 and Fig. 5,  UE receiving configuration information indicating patterns/resources for receiving TRS); 
receiving, by the processor from the base station, a TRS burst containing a plurality of TRS symbols( see para 89-91 and Figs. 3, 5,   UE receiving TRS based on the configuration information received from BS).
Ahn ‘037 does not explicitly teach, processing, by the processor, the TRS burst to perform at least one of time delay estimation, delay spread estimation, and Doppler spread estimation as a reference for other reference signals.
SI ‘842 teaches, processing, by the processor, the TRS burst to perform at least one of time delay estimation, delay spread estimation, and Doppler spread estimation as a reference for other reference signals(SI ‘842 [0285], [0286],suggests a method of using  tracking RS (TRS) to help UEs achieve fine time/frequency synchronization, including the estimation of time offset, frequency offset, delay spread as well as the Doppler spread, notice the claim limitation is written in alternative form, examiner is required to show only one of the claim limitations).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Ahn ‘037 by incorporating the teaching of SI ‘842, since such modification would provide efficient and unified radio resource acquisition or tracking mechanism which works for various use cases such as enhanced mobile broadband (eMBB), ultra-reliable low latency (URLLC), massive machine type communication (mMTC), as suggested by SI ‘842([0003], [0005]).

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al(US 2015/0030037 A1) in view of Si et al(US 2018/0248642 A1), further in view of Ng et al (US 2013/0114535 A1).  
Regarding claim 2, the combination of Ahn ‘037 and SI ‘842  teaches all of the limitations above except, wherein a symbol spacing between two neighboring TRS symbols in the TRS burst is greater than or equal to 3 symbols, wherein the receiving of the TRS burst comprises receiving the plurality of TRS symbols of the TRS burst configured through a same antenna port, wherein the plurality of TRS symbols occupy a same subcarrier location, and wherein a pattern of the plurality of TRS symbols in the TRS burst is non-uniform.
Ng ‘535 teaches, wherein a symbol spacing between two neighboring TRS symbols in the TRS burst is greater than or equal to 3 symbols( see Ng ‘535, para 77-79 and Fig. 9G, TRS being transmitted using the symbol spacing greater than 3), wherein the receiving of the TRS burst comprises receiving the plurality of TRS symbols of the TRS burst configured through a same antenna por (see Ng ‘535, para 65, 79, 80,  104 and Figs. 19, the UE using TRS received from BS for performing channel estimation, synchronization, time tracking and  frequency tracking), wherein the plurality of TRS symbols occupy a same subcarrier location, and wherein a pattern of the plurality of TRS symbols in the TRS burst is non-uniform ( see Ng ‘535, para 67-69 and Figs. 9-11, using same frequency resources for TRS  by varying the slot position as shown in Figs. 9-10).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ahn ‘037 and SI ‘842 as taught by Ng ‘535, since such modification would enable a UE to track timing and frequency, thus provide efficient downlink and uplink communication as suggested by Ng ‘535 (see para 32).
Regarding claim 9, Ahn ‘037 teaches, a method, comprising: receiving, by a processor of a user equipment (UE) from a base station of a network( see para 112 and Fig. 6, UE 60), a reference signal via a communication link between the UE and the base station, the reference signal containing a tracking reference signal (TRS) configuration( see para 90-91 and Fig. 5,  UE receiving configuration information indicating patterns/resources for receiving TRS); receiving, by the processor from the base station, a TRS burst containing a plurality of TRS symbols( see para 89-91 and Figs. 3, 5,   UE receiving TRS based on the configuration information received from BS).
Ahn ‘037 does not explicitly teach, processing, by the processor, the TRS burst to perform at least one of time delay estimation, delay spread estimation, and Doppler spread estimation as a reference for other reference signals.
SI ‘842 teaches, processing, by the processor, the TRS burst to perform at least one of time delay estimation, delay spread estimation, and Doppler spread estimation as a reference for other reference signals (SI ‘842 [0285], [0286],suggests a method of using  tracking RS (TRS) to help UEs achieve fine time/frequency synchronization, including the estimation of time offset, frequency offset, delay spread as well as the Doppler spread, notice the claim limitation is written in alternative form, examiner is required to show only one of the claim limitations).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Ahn ‘037 by incorporating the teaching of SI ‘842, since such modification would provide efficient and unified radio resource acquisition or tracking mechanism which works for various use cases such as enhanced mobile broadband (eMBB), ultra-reliable low latency (URLLC), massive machine type communication (mMTC), as suggested by SI ‘842([0003], [0005]).
The combination of Ahn ‘037 and SI ‘842 does not teach, wherein a symbol spacing between two neighboring TRS symbols in the TRS burst is greater than or equal to 3 symbols.
Ng ‘535 teaches, wherein a symbol spacing between two neighboring TRS symbols in the TRS burst is greater than or equal to 3 symbols( para 77-79 and Fig. 9G, TRS being transmitted using the symbol spacing greater than 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ahn ‘037 and SI ‘842  as taught by Ng ‘535, since such modification would enable a UE to track timing and frequency , thus provide efficient downlink and uplink communication as suggested by Ng ‘535 (see para 32).
Regarding claim 10, the combination of Ahn ‘037 and SI ‘842  does not explicitly teach, wherein the receiving of the TRS burst comprises receiving the plurality of TRS symbols of the TRS burst configured through a same antenna port, wherein the plurality of TRS symbols occupy a same subcarrier location, and wherein a pattern of the plurality of TRS symbols in the TRS burst is non-uniform.
Ng ‘535 further teaches, wherein the receiving of the TRS burst comprises receiving the plurality of TRS symbols of the TRS burst configured through a same antenna port (see Ng ‘535, para 65, 79, 80,  104 and Figs. 19, the UE using TRS received from BS for performing channel estimation, synchronization, time tracking and  frequency tracking), wherein the plurality of TRS symbols occupy a same subcarrier location, and wherein a pattern of the plurality of TRS symbols in the TRS burst is non-uniform (see Ng ‘535, para 67-69 and Figs. 9-11, using same frequency resources for TRS  by varying the slot position as shown in Figs. 9-10).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ahn ‘037 and SI ‘842  as taught by Ng ‘535, since such modification would enable a UE to track timing and frequency, thus provide efficient downlink and uplink communication as suggested by Ng ‘535 (see para 32).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474